        Case 1:21-cv-01973-PGG-KHP Document 20 Filed 08/20/21 Page 1 of 2

THE WEITZ LAW FIRM, P.A.
                                                                            Bank of America Building
                                                                       18305 Biscayne Blvd., Suite 214
                                                                              Aventura, Florida 33160



August 19, 2021

VIA CM/ECF                                                                        08/20/2021
Honorable Magistrate Judge Katharine H. Parker
United States District Court
Southern District of New York
500 Pearl Street - Courtroom 17D
New York, NY 10007

       Re:     Velasquez v. 85 Pearl Street Venture Ltd., d/b/a Stone Street Tavern, et al.
               Case 1:21-cv-01973-PGG-KHP

Dear Judge Parker:

        The undersigned represents the Plaintiff in the above-captioned case matter. The Initial
Pretrial Conference in this matter is currently scheduled for August 23, 2021, at 12:00 p.m., in your
Honor's Courtroom. However, Defendants have not yet appeared in this matter, having been properly
served through the Secretary of State [D.E. 10 & D.E. 11].

       The undersigned counsel has undertaken additional efforts including follow-up courier
correspondence with a copy of the Summons and Complaint to the subject facility and to their
corporate locations, in order to facilitate contact from Defendants for their appearance in this case.

       As no Defendant has filed an appearance in this matter, to date, and no answer has been filed,
in order to afford additional time for Defendants to appear, the undersigned hereby respectfully
requests a 30-day adjournment of the Conference to a date convenient to this Honorable Court.

       Thank you for your consideration of this third adjournment request.

                                             Sincerely,

                                             By: /S/ B. Bradley Weitz           .
                                                B. Bradley Weitz, Esq. (BW9365)
                                                THE WEITZ LAW FIRM, P.A.
                                                Attorney for Plaintiff
                                                Bank of America Building
                                                18305 Biscayne Blvd., Suite 214
                                                Aventura, Florida 33160
                                                Telephone: (305) 949-7777
                                                Facsimile: (305) 704-3877
                                                Email: bbw@weitzfirm.com
         Case 1:21-cv-01973-PGG-KHP Document 20 Filed 08/20/21 Page 2 of 2
Seibel, J. Letter 04.03.12
Page 2 of 2


     APPLICATION GRANTED. The telephonic Initial Case Management
     Conference scheduled for Monday, August 23, 2021 at 12:00 p.m. is hereby
     rescheduled to Thursday, September 30, 2021 at 11:00 a.m. in Courtroom
     17-D, United States Courthouse, 500 Pearl Street, New York, New York.
     The Plaintiff is directed to serve a copy of this endorsement on the
     Defendants.




                                                                 08/20/2021
